Citation Nr: 0216333	
Decision Date: 11/14/02    Archive Date: 11/25/02

DOCKET NO.  00-21 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUE

Entitlement to restoration of a 100 percent evaluation for 
service-connected prostate cancer, and residuals thereof, 
currently rated noncompensable.  



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to August 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decisions which reduced the veteran's 
disability rating for service-connected prostate cancer from 
100 to 0 percent disabling.  The veteran was scheduled for a 
Travel Board hearing in October 2002; however, he failed to 
report.  The matter is now before the Board for appellate 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran completed radiation therapy in October 1998, 
with no recurrence or metastasis shown on subsequent VA 
examination or other medical studies.  

3.  The veteran's service-connected prostate cancer is not 
manifested by urinary leakage, urinary frequency, obstructed 
voiding, or any other voiding dysfunction.  He is not taking 
any medication.


CONCLUSION OF LAW

The criteria for restoration of the 100 percent rating for 
residuals of status post prostate cancer, reduced to 0 
percent disabling, effective, have not been met.  38 U.S.C.A. 
§§ 1155, 5100, et. seq.  (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.105(e), 3.159, 3.326, 3.343, 4.115a, 4.115b, 
Diagnostic Code 7528 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act (VCAA) of 2000 became effective during the 
pendency of this appeal.  38 U.S.C.A. § 5100 et. seq. (West 
Supp. 2002).  There have also been final regulations 
promulgated to implement the new law.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2002).  The Board has 
therefore reviewed this case with the provisions of those 
laws in mind, and finds that VA's duty to assist the 
appellant in developing the evidence pertinent to the claims 
has been met.  In this regard, the Board notes that the 
veteran has undergone VA examination and pertinent medical 
treatment records were requested.  

The veteran has been informed of the information and evidence 
necessary to substantiate his claim through rating decisions 
and statements of the case, and was specifically advised of 
the notice and duty to assist provisions of the VCAA in 
correspondence dated in.  He has not identified any 
additional, relevant evidence that has not been requested or 
obtained.  As it appears that all pertinent evidence has been 
obtained, even without specific notice as to which party will 
get which evidence, the Board finds that the claims are ready 
to be reviewed on the merits.  See VCAA; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The relevant VA regulations provide that where reduction in 
evaluation of a service-connected disability is considered 
warranted and the lower evaluation would result in a 
reduction or discontinuance of compensation payments 
currently being made, a rating proposing the reduction or 
discontinuance is to be prepared setting forth all material 
facts and reasons.  38 C.F.R. § 3.105(e) (2002).  
Furthermore, the regulations provide that the veteran is to 
be notified of the contemplated action (reduction or 
discontinuance) and given detailed reasons therefore, and is 
to be given 60 days for the presentation of additional 
evidence to show that compensation payments should be 
continued at their present level.  The veteran is also to be 
informed that he/she may request a predetermination hearing, 
provided that the VA receives the request within 30 days from 
the date of the notice.  If additional evidence is not 
received within the 60 day period and no hearing is 
requested, final rating action will be taken and the award 
will be reduced or discontinued effective the last day of the 
month in which a 60-day period from the date of notice to the 
veteran expires.  38 C.F.R. §§ 3.105(e), (h) (2002).  

The provisions of subsections (a) and (b) of 38 C.F.R. 
§ 3.344 articulate specific procedural requirements for the 
reduction of established and stable disability evaluations, 
which apply only to cases where the rating is in effect for 
five years or more.  In the case of disability ratings, as in 
this case, which have existed for less than five years, such 
protection specifically does not apply.  38 C.F.R. § 3.344(c) 
(2002).  

A total disability rating that is not based on 
hospitalization, surgical or home treatment, or individual 
unemployability will not be reduced, in the absence of clear 
error, without examination showing material improvement in 
the disorder.  Examination reports showing material 
improvement must be evaluated in conjunction with all of the 
facts of the record, and consideration must be given 
particularly to whether the veteran attained improvement 
under the ordinary conditions of life, or whether the 
symptoms have been brought under control by prolonged rest, 
or following a regimen which precludes work.  38 C.F.R. 
§ 3.343 (2002).  

The Board notes as an initial matter that the RO has complied 
with the procedural due process requirements of 38 C.F.R. 
§ 3.105(e) (2002).  A rating decision that proposed the 
reduction in the evaluation setting forth all material facts 
and reasons was prepared in April 2000.  The veteran was 
notified and afforded the opportunity to present additional 
evidence that compensation payments should be continued at 
the 100 percent level.  

Malignant neoplasms of the genitourinary system are assigned 
a 100 percent evaluation.  Following cessation of surgical, 
X-ray, antineoplastic chemotherapy or other therapeutic 
procedures, the rating of 100 percent shall continue with a 
mandatory VA examination at the expiration of six months.  
Any change in evaluation based upon that or any subsequent 
examination shall be subject to the provisions of 38 C.F.R. 
§ 3.105(e) (2002).  If there has been no local reoccurrence 
or metastasis, the disability is to be rated on residuals as 
voiding dysfunction or renal dysfunction, whichever is 
predominant.  38 C.F.R. § 4.115(b), Diagnostic Code 7528 
(2002).  

Voiding dysfunction is addressed under 38 C.F.R. § 4.115a, 
(2002), which directs that the particular condition be rated 
as urine leakage, urinary frequency, or obstructed voiding.  

Evaluation under urinary frequency encompasses ratings 
ranging from 10 to 40 percent.  A 40 percent rating 
contemplates a daytime voiding interval less than 1 hour, or 
awakening to void 5 or more times per night.  A 20 percent 
rating contemplates daytime voiding interval between 1 and 2 
hours, or awakening to void 3 to 4 times per night.  A 10 
percent rating contemplates daytime voiding interval between 
2 and 3 hours, or awakening to void 2 times per night.  See 
38 C.F.R. § 4.115a (2002).  

Urine leakage involves ratings ranging from 20 to 60 percent 
and contemplates continual urine leakage, post-surgical 
urinary diversion, urinary incontinence, or stress 
incontinence.  When these factors require the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than 4 times per day, a 60 percent evaluation is 
warranted.  When there is leakage requiring the wearing of 
absorbent materials, which must be changed 2 to 4 times per 
day, a 40 percent disability rating is warranted.  A 20 
percent rating contemplates leakage requiring the wearing of 
absorbent materials, which must be changed, less than 2 times 
per day.  Id.  

Finally, obstructed voiding includes ratings ranging from 
noncompensable to 30 percent.  A 30 percent rating 
contemplates urinary retention requiring intermittent or 
continuous catheterization.  A 10 percent rating contemplates 
marked obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or 
combination of the following:  (1) post-void residuals 
greater than 150 cubic centimeters (cc's); (2) uroflowmetry; 
markedly diminished peak flow rate (less than 10 cc's per 
second); (3) recurrent urinary tract infections secondary to 
obstruction; (4) stricture disease requiring periodic 
dilatation every 2 to 3 months.  A noncompensable rating 
contemplates obstructive symptomatology with or without 
stricture disease requiring dilatation 1 to 2 times per year.  
Id.  

The Board believes that based on the language of Diagnostic 
Code 7528, that this is a rating reduction case in the first 
instance.  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992); 
Rossiello v. Principi, 3 Vet. App. 430, 433 (1992).  However, 
the it is noted that the Court has suggested in a similar 
case that the Board is required to rate the post-cancer 
residuals after the statutorily prescribed period and that 
therefore this may not be a reduction issue but an increased 
rating issue.  Bennett v. Brown, 10 Vet. App. 178, 183 
(1997).  In any event, the Board will consider the claim on a 
dual basis.  

Historically, in an April 1999 decision, the RO granted 
service connection for prostate cancer.  A 100 percent 
evaluation was assigned during active malignancy or 
antineoplastic therapy.  The veteran was advised that six 
months following completion of treatment, residual disability 
would be determined by findings from a VA examination 
conducted at that time.  38 C.F.R. § 3.105(e); 4.115b; 
Diagnostic Code 7528 (2002).  Thus, the assigned 100 percent 
evaluation was not considered permanent and was subject to a 
future VA review examination.  

Private medical records dated from June 1998 to December 1998 
show that the veteran was diagnosed with prostate cancer 
following a prostate specific antigen (PSA) test result of 26 
and a prostate biopsy, which was positive for adenocarcinoma.  
The veteran underwent hormonal therapy and external beam 
radiation therapy which concluded in October 1998.  A 
December 1998 record revealed that the veteran was doing well 
and voiding clear urine without any difficulty.  A November 
1998 PSA test was 1.0 which was described as an excellent 
response.  

A March 1999 medical statement from the veteran's urologist 
noted that the veteran was treated beginning in June 1998 for 
prostate cancer with hormonal and radiation therapy.  It was 
noted that the result of a November 1998 prostate specific 
antigen PSA test was 1.0.  

A May 1999 private medical record reflects that the veteran 
was seen for follow-up on his prostate cancer.  It was noted 
that he was doing well.  The examiner indicated that the 
veteran was voiding clear urine with a good stream.  He was 
not having any dysuria, hematuria or nocturia.  Rectal 
examination revealed a small, flat prostate without nodules 
or tenderness.  Urine was negative.  

An October 1999 private medical statement reflects that the 
veteran was doing well following treatment for prostate 
cancer.  It was noted that his most recent PSA result in 
August 1999 was 0.3.  

On VA examination conducted in October 1999, it was noted 
that he veteran was diagnosed with prostate cancer in 1998.  
He received with 38 radiation treatments, which concluded in 
the latter part of 1998.  He also had an infection or implant 
above the navel to decrease his testosterone level.  It was 
noted that after the radiation treatments, the veteran was 
intermittently incontinent for a period of time.  The veteran 
related that he had no current problem with incontinence.  It 
was reported that the veteran was totally sexually impotent.  
Physical examination of the external genitalia was normal.  
No hernia was demonstrated.  Digital rectal examination did 
not show any evidence of recurrence of the prostate cancer 
following the radiation therapy.  The diagnoses were status 
post radiation for prostate cancer and totally impotent.  

A February 2000 medical statement reflects that the veteran 
had a history of prostate cancer with the potential for 
recurrence.  It was also note that the veteran was impotent.  
There was no recurrence indicated at this time.

A May 2000 private medical record reflects that the veteran 
was seen for follow up of his carcinoma of the prostate.  It 
was noted that a PSA  done in February 2000 was 0.4 which was 
excellent.  The examiner related that the veteran was voiding 
clear urine, and denied dysuria, hematuria, or voiding 
symptoms.  On examination, his phallus and scrotal contents 
were normal.  Rectal examination revealed a small, flat 
prostate without nodules or tenderness.  Urine was negative.  

A June 2000 private medical statement reflects that the 
veteran's most recent PSA test result on May 2000 was 0.9.  
The doctor noted that the veteran would require continued 
close follow-up, although he appeared to be doing well 
presently.  The doctor related that there was always the 
chance that further therapy may be required in the future.  

A March 2001 private medical statement revealed that the 
veteran was seen in February 2001 for follow up for his 
carcinoma of the prostate.  A PSA test was 0.9 which was 
unchanged from the prior result in May 2000.  The examiner 
indicated that given his normal rectal examination and stable 
PSA, the veteran did not have evidence of prostate carcinoma 
at this time.  

In this case, the evidence supports a finding that there has 
been no local reoccurrence or metastasis of prostate cancer.  
Medical records following his course of radiation and 
hormonal therapy have shown stable PSA test results and 
normal examinations of the prostate.  The Board has 
considered all of the evidence of record and concludes that 
post-treatment examinations have shown material improvement 
in the disorder.  Prostate cancer was present at the time the 
100 percent evaluation was assigned.  Post-treatment 
assessments are in agreement that there is no evidence of 
local recurrence or metastasis, therefore the reduction was 
warranted in this case.  

With regard to an increased evaluation for the veteran's 
service-connected prostate cancer, the Board notes that the 
veteran's disability is most appropriately evaluated in terms 
of voiding dysfunction, as there is no medical evidence, 
history ,complaints or findings indicative of renal 
dysfunction.  As noted above, voiding dysfunction is rated 
under the three subcategories of urine leakage, urinary 
frequency, and obstructed voiding.  See 38 C.F.R. § 4.115a 
(2002).  

The Board has reviewed all of the evidence pertinent to the 
assignment of a noncompensable rating for this disorder.  The 
medical evidence does not reflect any findings or complaints 
of voiding dysfunction, including urine leakage, urinary 
frequency, or obstructed voiding.  The record shows that 
following radiation and hormonal therapy for prostate cancer, 
the veteran's predominant complaint has been impotence.  Such 
a symptom does not meet the criteria for voiding dysfunction 
noted above for compensable evaluation pursuant to 38 C.F.R. 
§ 4.115a (2002).  In this regard, the Board notes that the RO 
granted special monthly compensation for loss of use of a 
creative organ, effective, October 27, 1999 as a result of 
the veteran's impotence.  Thus, since the evidence fails to 
support a compensable schedular evaluation, a compensable 
evaluation for service connected prostate cancer is not 
warranted.  

Finally, the Board is aware of the possibility of recurrence 
of the veteran's cancer, but cannot rate current disability 
on future possibilities.  Should there be a recurrence, or an 
increase in residual disability, the veteran should file a 
new claim for an increased rating.  


ORDER

As the reduction in the evaluation for the veteran's service-
connected prostate cancer from 100 percent disabling to 0 
percent was proper, and there are no current symptomatic 
residuals, the appeal is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

